Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claim 1-20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khoueir et al (Pub. No.:  US 2012/0134200).

3.	Regarding independent claim 1, Khoueir et al teaches a memory device comprising a substrate (Fig. 4, #134); a bottom electrode (Fig. 4, #144, paragraph [0032], lines 2-3) disposed over (see Fig. 4) the substrate (Fig. 4, #134); a first memory element (Fig. 4, #108, MTJ2)  disposed between the bottom electrode (Fig. 4, #144, paragraph [0032], lines 2-3) and a top electrode (Fig. 4, #146, or #112 can be considered as top electrode), wherein the first memory element (Fig. 4, #108, MTJ2)  has a first area (Fig. 4, #108, MTJ2, paragraph [0034], lines 5-7); and a second memory element (Fig. 4, #108, MTJ1, paragraph [0032], lines 3-4)  disposed between (see Fig. 4) the bottom electrode (Fig. 4, #144, paragraph [0032], lines 2-3) and the top electrode (Fig. 4, #146, or #112 can be considered as top electrode), the second Fig. 4, #108, MTJ1, paragraph [0032], lines 3-4)  is laterally separated (see Fig. 4, MTJ1 and MTJ2 are separated) from the first memory element (Fig. 4, #108, MTJ2)  by a non-zero distance (see Fig. 4), and wherein the second memory element (Fig. 4, #108, MTJ1, paragraph [0032], lines 3-4)  has a second area (Fig. 4, #108, MTJ1, paragraph [0034], lines 5-7) different than (see Fig. 4) the first area (Fig. 4, #108, MTJ2, paragraph [0034], lines 5-7).  
4. 	Regarding claim 2, Khoueir et al teaches the first memory element (Fig. 4, #108, MTJ2) has a first threshold voltage different than (Fig. 4, paragraph [0034], lines 7-8) a second threshold voltage of the second memory element (Fig. 4, #108, MTJ1, paragraph [0032], lines 3-4).  
5. 	Regarding claim 3, Khoueir et al teaches the bottom electrode (Fig. 4, #144, paragraph [0032], lines 2-3) continuously extends from directly below a bottom surface (see Fig. 4, #144) of the first memory element (Fig. 4, #108, MTJ2)  to directly below a bottom surface of the second memory element (Fig. 4, #108, MTJ1, paragraph [0032], lines 3-4) ; and wherein the top electrode (Fig. 4, #146, or #112 can be considered as top electrode) continuously extends from directly above (see Fig. 4, #112 and #146) a top surface of the first memory element (Fig. 4, #108, MTJ2)  to directly above a top surface of the second memory element (Fig. 4, #108, MTJ1, paragraph [0032], lines 3-4) .  
6. 	Regarding claim 4, Khoueir et al teaches the bottom surface of the first memory element (Fig. 4, #108, MTJ2)  is vertically aligned (see Fig. 4, where both memory element surface are vertical aligned) with the bottom surface of the second memory element (Fig. 4, #108, MTJ1, paragraph [0032], lines 3-4) , wherein the top surface of Fig. 4, #108, MTJ2)  is vertically aligned (see Fig. 4, where both memory element surface are vertical aligned) with the top surface of the second memory element (Fig. 4, #108, MTJ1, paragraph [0032], lines 3-4) .  
7. 	Regarding claim 5, Khoueir et al teaches the first memory element (Fig. 4, #108, MTJ2)  has a first shape (Fig. 4, where MTJ2 has rectangle shape one side) and the second memory element (Fig. 4, #108, MTJ1, paragraph [0032], lines 3-4)  has a second shape (see Fig. 4, where MTJ1 has square shape on one side) that is different than the first shape (Fig. 4, where MTJ2 has rectangle shape one side).  
8. 	Regarding claim 6, Khoueir et al teaches the first shape is a cylinder (see Fig. 3) and the second shape is a rectangular prism (see Fig. 4, #108).  
9. 	Regarding claim 7, Khoueir et al teaches the first and second memory element (Fig. 4, #108, MTJ1, paragraph [0032], lines 3-4) s are configured as spin-transfer torque magnetoresistive random-access memory (STT-MRAM) cells, respectively (see abstract, lines 1-3).  
10. 	Regarding claim 8, Khoueir et al teaches the first and second memory elements (Fig. 4, #108, MTJ1, paragraph [0032], lines 3-4) have different widths (see Fig. 4, X-direction of Figure) extending along a first direction (see Fig. 4, X-direction), a same length extending along a second direction (see Fig. 4, Y-direction of Figure) that is perpendicular to the first direction (see Fig. 4, X-direction of Figure) and that is parallel (see Fig. 4) to an upper surface of the substrate (Fig. 4, #134).  
11. 	Regarding independent claim 9, Khoueir et al teaches a memory device (Fig. 1 for example), comprising: a semiconductor substrate (Fig. 4, #134); a bottom electrode (Fig. 4, #144, paragraph [0032], lines 2-3) disposed over (see Fig. 4) the Fig. 4, #134); a first memory element (Fig. 4, #108, MTJ2)  disposed over (see Fig. 4)  the bottom electrode (Fig. 4, #144, paragraph [0032], lines 2-3); a second memory element (Fig. 4, #108, MTJ2) disposed over (see Fig. 4)  the bottom electrode (Fig. 4, #144, paragraph [0032], lines 2-3) and adjacent to (see Fig. 4, where MTJ2 and MTJ2 are right next to each other)  the first memory element (Fig. 4, #108, MTJ2) ; a top electrode (Fig. 4, #146, or #112 can be considered as top electrode) disposed over (see Fig. 4) the first and second memory element (Fig. 4, #108, MTJ1, paragraph [0032], lines 3-4) s; and wherein the first and second memory elements (Fig. 4, #108, MTJ2, MTJ1) are electrically coupled in parallel between (see Fig. 4)  the top (Fig. 4, BL or #146) and bottom electrode (Fig. 4, #144, paragraph [0032], lines 2-3)s, and wherein the first memory element (Fig. 4, #108, MTJ2)  has a first threshold voltage greater than (Fig. 4, paragraph [0034], lines 7-8) a second threshold voltage of the second memory element (Fig. 4, #108, MTJ1, paragraph [0032], lines 3-4) .  
12. 	Regarding claim 10, Khoueir et al teaches when viewed from a top-view the first memory element (Fig. 4, #108, MTJ2) has a first area (Fig. 4, #108, MTJ2, paragraph [0034], lines 5-7) less than (see Fig. 4, one of the memory element #108 cross section area is bigger than the other) a second area (Fig. 4, #108, MTJ1, paragraph [0034], lines 5-7) of the second memory element (Fig. 4, #108, MTJ1, paragraph [0032], lines 3-4) .  
13. 	Regarding claim 11, Khoueir et al teaches the first and second memory elements (Fig. 4, #108, MTJ1, paragraph [0032], lines 3-4) have a same height (see Fig. 4).  
Regarding claim 12, khoueir et al teaches an access device (Fig. 4, #138, #140, #136) electrically coupled (see Fig. 4) to the bottom electrode (Fig. 4, #144, paragraph [0032], lines 2-3) and configured to apply a bias voltage (Fig. 4, paragraph [0033]) to the first memory element (Fig. 4, #108, MTJ2)  and the second memory element (Fig. 4, #108, MTJ1, paragraph [0032], lines 3-4) .  
15. 	Regarding claim 13, Khoueir et al teaches a third memory element (Fig. 4, where Fig. 4 showed only with two MTJs however more than one MTJ elements as one cell is very common see Lin et al (US Patent 7,154,798) as an example), wherein the third memory element has a third threshold voltage less than the second threshold voltage (Fig. 9).  
16. 	Regarding claim 14, Khoueir et al teaches the first, second, and third memory elements (Fig. 4, #108) are configured as spin-transfer torque magnetoresistive random-access memory (STT- MRAM) cells, respectively (see abstract, lines 1-3).  
17. 	Regarding claim 15, Khoueir et al teaches the first and second memory element (Fig. 4, #108, MTJ1, paragraph [0032], lines 3-4) s have maximum resistance values different from one another (Fig. 7, see paragraph [0032]).  
18. 	Regarding claim 16, Khoueir et al teaches an outer sidewall (see Fig. 4, #108) of the first memory element (Fig. 4, #108, MTJ2)  is aligned with a first outer sidewall (Fig. 4, #112) of the top electrode (Fig. 4, #146, or #112 can be considered as top electrode) and an outer sidewall of the second memory element (Fig. 4, #108, MTJ1, paragraph [0032], lines 3-4)  is aligned with a second outer sidewall of the top electrode (Fig. 4, #146, or #112 can be considered as top electrode).  
Regarding claim 17, Khoueir et al teaches the first and second memory elements (Fig. 4, #108, MTJ1, paragraph [0032], lines 3-4) comprise a same stack of memory layers (see Fig. 2, Fig. 3). 
Claim Rejections - 35 USC § 103
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21.	Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoueir et al (Pub. No.:  US 2012/0134200) in view of Han et al (Pub. No.:  US 2012/0134200).
 
22. 	Regarding independent claim 18, Khoueir et al teaches a method for forming a memory device, the method comprising: forming a stack of memory layers (Fig. 4, MTJ1, MTJ2) over a semiconductor substrate (Fig. 4, #134); wherein the plurality of memory elements (Fig. 4, MTJ1, MTJ2) respectively have different areas (Fig. 4, paragraph [0034], lines 3-8) as viewed from a top-view of the plurality of memory elements (Fig. 4, MTJ1, MTJ2); and forming a top electrode (Fig. 4, #146, or #112 can be considered as top electrode) over the plurality of memory elements (Fig. 4, MTJ1, MTJ2).

HAN et al teaches forming a masking layer (Fig. 5C, HMP) over the stack of memory layers (Fig. 5C, MTJL); performing a removal process (Fig. 5C to Fig. 5D) on the stack of memory layers (Fig. 5C, HMP) according to the masking layer (Fig. 5C, HMP) to define (Fig. 5C-Fig. 5D, paragraph [0076]) a plurality of memory elements (Fig. 5D, MTJP);
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Han et al to the teaching of Khoueir et al such that masking layer would help memory layers formed as individual memory cells.
23. 	Regarding claim 19, Khoueir et al teaches segments with widths that are different from one another (see Fig. 4, MTJ2 vs MTJ1)
Khoueir et al is silent with respect to the masking layer.
Han et al teaches the masking layer (see Fig. 5C, HMP, CMP)
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Han et al to the teaching of Khoueir et al such that masking layer would help memory layers formed as individual memory cells.

24. 	Regarding claim 20, Khoueir et al teaches all limitation showed above.
Khoueir et al is silent with respect to the removal process comprises a selective etch process that defines the plurality of memory elements.
Fig. 5C-Fig. 5D, HMP and CMP) comprises a selective etch process that defines the plurality of memory elements (Fig. 5C-Fig. 5D, paragraph [0076]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Han et al to the teaching of Khoueir et al such that masking layer would help memory layers formed as individual memory cells.





Conclusion
25.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Yamashita (US Patent 5,668,754), Hosotani et al (Pub. No.:  US 2003/0112655).
		Yamashita (US Patent 5,668,754) shows the multi memory elements with different sizes.
Hosotani et al (Pub. No.:  US 2003/0112655) shows multiple MRAM elements.

26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HY
03/13/2022
/HAN YANG/
Primary Examiner, Art Unit 2824